Citation Nr: 0807045	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  07-09 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip gunshot wound with shortening of the leg.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a left hip gunshot 
wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1941 to October 1945.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from a May 2006 
rating decision by the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran was scheduled for a videoconference hearing in 
January 2008.  He failed to show to such hearing due to 
inclement weather.  The veteran asked that his 
videoconference hearing be rescheduled.  The Board granted 
such request under the provisions of 38 C.F.R. § 20.702.

Since videoconference (as well as Travel Board) hearings are 
scheduled by the RO, see 38 C.F.R. § 20.704(a), the case is 
REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a videoconference hearing 
before a Veterans Law Judge, and provide 
him and his representative with written 
notification of the date, time, and 
location of said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

